CULLEN, Commissioner.
In issue on this appeal is the sufficiency of a voters’ petition presented to the Warren County Fiscal Court under KRS 160.-485, seeking a referendum on a resolution of that court, adopted pursuant to KRS 160.613 at the joint request of the Warren County and Bowling Green school districts, levying for school purposes a utility gross receipts tax of three percent. The fiscal court found the petition sufficient and ordered a referendum to be held at the regular 1972 election on . November 7. The school boards appealed that order to the circuit court, which entered judgment upholding the order. The instant appeal is from that judgment.
KRS 160.485 (which is made applicable to the tax levy here in question by KRS 160.597) provides that the petition must contain the names and addresses of the signers, and that one or more persons “shall verify by affidavit the signatures and addresses of the signers of the petition” (our emphasis). The petition in the instant case contained the addresses of the signers but the verification was only that “the signatures appended thereto * * * are the signatures of the persons whose names they purport to be.” Thus there was no verification of the addresses.
Construing a comparable statuté, this court in Wiggins v. City of Winchester, Ky., 421 S.W.2d 843, held that a petition which did not contain the addresses of the signers was fatally defective. The court said: “Where a public vote is sought on a question such as the one presented here, the least the petitioners should do is to pat*753tern their petition on the requirements of the statute * *
If, as held in Wiggins, the presence of the addresses is an essential requirement, we can find no justification for a holding that the verification of the addresses is not essential, and that a petition lacking such verification substantially complies with the statute. We are compelled to hold to the contrary. .
The statute requires that the petition be filed within 30 days following the adoption of the resolution levying the tax. In the instant case the resolution was adopted on March 3, 1972, and the petition was filed on March 16. Some six weeks later, on May 3, after the school boards had questioned the sufficiency of the petition, the fiscal court had found it valid, and the appeal had been taken to the circuit court, the proponents of the petition undertook to file new verifying affidavits which did verify the addresses of the signers of the petition. The insufficient petitions could not be made sufficient by such late action (not only after the time for filing had expired but after the matter had been appealed to the circuit court). See Thompson v. Vaughan, 192 Mich. 512, 159 N.W. 65; Kellaher v. Kozer, 112 Or. 149, 228 P. 1086; Kochen v. Young, 252 Iowa 389, 107 N.W.2d 81; In re Opinion of the Justices, 114 Me. 557, 95 A. 869.
The judgment is reversed with directions to enter judgment in conformity with this opinion.
STEINFELD, C. J., and EDWARD P. HILL, Jr., and MILLIKEN, JJ., concur.
PALMORE and REED, JJ., concur, each by separate opinion.
NEIKIRK and OSBORNE, JJ., dissent.